Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination.
Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201910128860.6, filed on 2/21/2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/28/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Internet Communication Authorization
The examiner recommends filling a written authorization for internet communication in response to the present action. Doing so permits the USPTO to communicate with applicant using internet email to schedule interviews or discuss other aspects of the application. Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant. The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other methods of providing written authorization.
Allowable Subject Matter
Claims 3, 4, 9, 10, 16 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 12 objected to because of the following informalities:  Claim 12 is a apparatus claim depending from a claim 7 which is a method claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 8 and 13 and are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The limitations claiming various modules such as “scenario determination module”  “association modules” ad “pushing modules” are not positively recited in the claim rendering the claims in indefinite. The phrases are not further distinguished by the claim and the specification merely repeats the claimed language making it simply nomination recitations and does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Using such broad language in a foreign translation to describe essential features of the claimed invention renders the claims so extensive in scope as to render the claims indefinite as to enable the ability of one skilled in the art to establish a singular interpretation of the claimed invention.
Dependent claims are rejected to as having the same deficiencies as the claims they depend from.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1,2, 5, 6,7, 8,11, 12, 13, 15, 18, 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Borhan et al (US pub, 2013/0218721) 
Referring to claims 1, 13, Borhan teaches a method for pushing a network resource (augmented retail shopping experience), comprising:
receiving information of a network resource accessed by a user, the information of the network resource being reported by a device, and environment information of the user when the user accessing the network resource (see paragraph [abs], Transaction Visual Capturing apparatuses or “TVC” system receives user check-in information from a user mobile device and environment of user when accessing network resource such as [072], the environment includes execution environment and/or like using augmented reality [129]);
ascertaining, based on the environment information of the user when the user accessing the network resource, a scenario where the user is located by using a pre- established scenario determination model (see paragraph [204], TVC determine what sort of data was sent by the user's device in order to determine how to process it. For example, if the user's device provides accelerometer and/or gyroscope data 2306, TVC may determine the gesture performed by matching the accelerometer and/or gyroscope data points with pre-determined mathematical gesture models –  also see paragraph [205]);
establishing an association model between the scenario where the user is located and a type of the network resource accessed by the user (see paragraphs [054], [060], [072], TVC server associates merchant store with consumer location and type of resources accessed indicated wit check-in message – [075], [078], [081] [083]);
receiving, from the device, current environment information of the user (see paragraph [231], current list of items), and ascertaining, based on the current environment information of the user, a current scenario corresponding to the current environment information of the user by using the scenario determination model ([064] [199], [226]); and
pushing, according to the association model between the scenario where the user is located and the type of the network resource accessed by the user, a network resource of a type corresponding to the ascertained current scenario to the user ([262], TVC, providing offers, coupons, recommendations based on user prior behavior, demographics, current location, current cart selection, or purchase items etc.)        
wherein the method is performed by a processor [307], the method is performed by processor).
Borhan teaches the invention but some the exact nomenclature maybe missing.
However, it would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Borhan augmented reality system to include software modules that provide the necessary functionalities as taught by Borhan arriving at the current invention in order to create a better shopping experience for a user in augmented reality based on their respective location and environment. 
Referring to claims 2, Bohran teaches the method according to claim 1, wherein the receiving, from the device, current environment information of the user comprises: receiving, from the device, current device data collected through a sensor (see paragraph [320], data is collected from various sensors).
Referring to claims 5, Borhan teaches the method according to claim 4, wherein the content tag comprises one or more of: a news information tag and a streaming media tag (see paragraphs [160],[166], [220], [328]).
Referring to claims 6, Borhan teaches the method according to claim 1, wherein the device is an AR device, a VR device, or an MR device (see paragraph [036], [037], augmented reality device).
Referring to claims 7, Borhan teaches the method according to claim 1, wherein the pushing, according to the association model between the scenario where the user is located and the type of the network resource accessed by the user, a network resource of a type corresponding to the current scenario to the user comprises:
searching, according to identifier information of the user ([060], user profile of a user), an association model between the scenario where the user is located and the type of the network resource accessed by the user (see paragraphs [074],), the found association model being corresponding to the user ([059], CSR shopping avatar within the consumer mobile wallet by checking in the wallet with the merchant store), ascertaining a type of network data corresponding to the current scenario according to the association model, and pushing the network resource to the user according to the ascertained type of the network data ([338], relationship by matching different keys – also see paragraph [358]).
Referring to claims 8, Borhan teaches an apparatus for pushing a network resource, comprising: at least one processor (see paragraphs [307], processor): anda memory in communication with the at least one processor [307], memory), wherein the memory stores instructions executable by the at least one processor, and the instructions, when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising:
a scenario determination model, the model being used to determine a scenario according to environment information (see paragraph [204],[205], [226], model being used in augmented reality to determine scenario according to environment information);
receiving information of a network resource accessed by a user, the information of the network resource being reported by a device, and environment information of the user when the user accessing the network resource (see paragraph [abs], Transaction Visual Capturing apparatuses or “TVC” system receives user check-in information from a user mobile device and environment of user when accessing network resource such as [072], the environment includes execution environment and/or like using augmented reality [129]); 
inputting the environment information of the user when the user accessing the network resource into the scenario determination model to obtain a scenario where the user is located [199], refine models based on users input [206],  [266]); 
sending the obtained scenario where the user is located and the information of the network resource accessed by the user to an association model establishing module [327], sending obtained user location and information of the accessed resource to a database that established association); 
receiving, from the device, current environment information of the user, and inputting the current environment information of the user into the scenario determination model to obtain a current scenario where the user is currently located (see paragraph [060], receiving current environment information to obtain a current scenario where the user is located); and
sending the obtained current scenario to a pushing module see paragraph (see paragraph [095], recommending list of items to the consumer based on user location);
establishing an association model between the scenario where the user is located and a type of the network resource accessed by the user, based on the scenario where the user is located and the information of the network resource accessed by the user received from the receiving and scenario determining module (see paragraphs [054], [060], [072], TVC server associates merchant store with consumer location and type of resources accessed indicated wit check-in message – [075], [078], [081] [083]); and
receiving the obtained current scenario sent from the receiving and scenario determining module, and pushing a network resource of a type corresponding to the obtained current scenario to the user according to the established association model between the scenario where the user is located and the type of the network resource accessed by the user  [214], [215], [219]).
Borhan teaches the invention but some the exact nomenclature of various modules.
However, it would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Borhan augmented reality system to include software modules that provide the necessary functionalities as taught by Borhan arriving at the current invention in order to create a better shopping experience for a user in augmented reality based on their respective location and environment. 
Referring to claims 11, Borhan teaches the apparatus according to claim 10, wherein the content tag clicked by the user and received by the receiving and scenario determining module comprises one or more of a news information tag and a streaming media tag (see paragraphs [160],[166], [220], [328]).
Referring to claims 12, Borhan teaches the apparatus according to claim 7, wherein the device is an AR device, a VR device, or an MR device (see paragraph [036], [037], augmented reality device).
Referring to claims 15, Borhan teaches the medium according to claim 13, wherein the receiving, from the device, current environment information of the user comprises: receiving, from the device, current device data collected through a sensor (see paragraph [320], data is collected from various sensors).
Referring to claims 18, Borhan teaches the medium according to claim 17, wherein the content tag comprises one or more of: a news information tag and a streaming media tag (see paragraphs [160],[166], [220], [328]).
Referring to claims 19, Borhan teaches the medium according to claim 13, wherein the device is an AR device, a VR device, or an MR device (see paragraph [036], [037], augmented reality device).
Referring to claims 20, Borhan teaches the medium according to claim 13, wherein the pushing, according to the association model between the scenario where the user is located and the type of the network resource accessed by the user, a network resource of a type corresponding to the current scenario to the user comprises: searching, according to identifier information of the user ([060], user profile of a user), an association model between the scenario where the user is located (see paragraphs [074]) and the type of the network resource accessed by the user, the found association model being corresponding to the user ([059], CSR shopping avatar within the consumer mobile wallet by checking in the wallet with the merchant store), ascertaining a type of network data corresponding to the current scenario according to the association model, and pushing the network resource to the user according to the ascertained type of the network data ([338], relationship by matching different keys – also see paragraph [358]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner also requests, when responding to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454